Name: Commission Regulation (EC) NoÃ 649/2009 of 23Ã July 2009 adapting certain fish quotas for 2009 in the context of the year-to-year management of fishing quotas
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 24.7.2009 EN Official Journal of the European Union L 192/14 COMMISSION REGULATION (EC) No 649/2009 of 23 July 2009 adapting certain fish quotas for 2009 in the context of the year-to-year management of fishing quotas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (1), and in particular Article 23(4) thereof, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (2), and in particular Article 4(2) thereof, Whereas: (1) According to Article 23(4) of Regulation (EC) No 2371/2002, when the Commission has established that a Member States has exceeded the fishing opportunities which have been allocated to it, the Commission shall operate deductions from future opportunities from that Member State. (2) Article 5 of Regulation (EC) No 847/96 establishes the criteria and conditions by which the Commission may operate such deductions. (3) According to Article 4(2) of Regulation (EC) No 847/96 Member States may ask the Commission, before 31 October in the year of application of the quota, to withhold a maximum of 10 % of its quota to be transferred to the following year. The Commission shall add to the relevant quota the quantity withheld. (4) Council Regulation (EC) No 2015/2006 of 19 December 2006 fixing for 2007 and 2008 the fishing opportunities for Community fishing vessels for certain deep-sea fish stocks (3), Council Regulation (EC) No 1404/2007 of 26 November 2007 fixing the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in the Baltic Sea for 2008 (4), Council Regulation (EC) No 1579/2007 of 20 December 2007 fixing the fishing opportunities and the conditions relating thereto for certain fish stocks and groups of fish stocks applicable in the Black Sea for 2008 (5) and Council Regulation (EC) No 40/2008 of 16 January 2008 fixing for 2008 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (6), fix quotas for certain stocks for 2008 and specify which stocks may be subject to the measures foreseen by Regulation (EC) No 847/96. (5) Council Regulation (EC) No 1139/2008 of 10 November 2008 fixing the fishing opportunities and the conditions relating thereto for certain fish stocks applicable in the Black Sea in 2009 (7), Council Regulation (EC) No 1359/2008 of 28 November 2008 fixing for 2009 and 2010 the fishing opportunities for Community fishing vessels for certain deep-sea fish stocks (8), Council Regulation (EC) No 1322/2008 of 28 November 2008 fixing the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in the Baltic Sea for 2009 (9) and Council Regulation (EC) No 43/2009 of 16 January 2009 fixing for 2009 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (10), fix quotas for certain stocks for 2009. (6) For the United Kingdom and Ireland and for Poland, some of these 2009 quotas have been adapted by Commission Regulation (EC) No 147/2007 of 15 February 2007 adapting certain fish quotas from 2007 to 2012 pursuant to Article 23(4) of Council Regulation (EC) No 2371/2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (11) and Commission Regulation (EC) No 635/2008 of 3 July 2008 adapting the cod fishing quotas to be allocated to Poland in the Baltic Sea (Subdivisions 25-32, EC Waters) from 2008 to 2011 pursuant to Council Regulation (EC) No 338/2008 (12). (7) Certain Member States have requested, before 31 October of 2008, pursuant to Article 4(2) Regulation (EC) No 847/96 that part of their quotas for 2008 be withheld and transferred to the following year. Within the limits indicated in that Regulation, the quantities withheld should be added to the quota for 2009. (8) On the basis of Article 5(1) of Regulation (EC) No 847/96, deductions from national quotas for 2009 should be at a level equivalent to the quantity fished in excess. On the basis of Article 5(2) of Regulation (EC) No 847/96 weighted deductions from national quotas for 2009 should apply in the case of overfishing of permitted landings in 2008 for certain stocks identified in Regulations (EC) No 2015/2006, (EC) No 1404/2007, (EC) No 1579/2007 and (EC) No 40/2008. (9) For certain Member States the deductions to be applied are higher than their respective 2009 quota. Having regard to the rules set out in Article 23(4) of Regulation (EC) No 2371/2002, in view of equal treatment of Member States and in order to contribute to the conservation of resources in an effective way by compensating as fully as possible for past overfishing, it is appropriate to ensure that also in such cases the full amount be deducted. Consequently, the vessels of those Member States should not be allowed to fish for the species concerned in the relevant areas in 2009 and the remaining quantities to be deducted should be deducted in subsequent years. The Commission should therefore, in accordance with the procedure referred to in Article 23(4) of Regulation (EC) No 2371/2002, deduct the remaining quantity from the relevant quota for 2010 and, as appropriate, for subsequent years. (10) Nevertheless, Member States should be allowed to compensate the quantities remaining to be deducted, by way of obtaining, during 2009, additional fishing opportunities for the concerned stock through a quota exchange on the basis of Article 20(5) of Regulation (EC) No 2371/2002 and thus to avoid deduction of those quantities from their fishing opportunities for 2010 or subsequent years. (11) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 1. The fish quotas fixed in Regulations (EC) No 1139/2008, (EC) No 1322/2008, (EC) No 1359/2008 and (EC) No 43/2009 are increased as shown in Annex I or reduced as shown in Annex II. 2. Paragraph 1 shall apply without prejudice to the reductions provided for in Regulations (EC) No 147/2007 and (EC) No 635/2008. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2009. For the Commission Joe BORG Member of the Commission (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 115, 9.5.1996, p. 3. (3) OJ L 384, 29.12.2006, p. 28. (4) OJ L 312, 30.11.2007, p. 1. (5) OJ L 346, 29.12.2007, p. 1. (6) OJ L 19, 23.1.2008, p. 1. (7) OJ L 308, 19.11.2008, p. 3. (8) OJ L 352, 31.12.2008, p. 1. (9) OJ L 345, 23.12.2008, p. 1. (10) OJ L 22, 26.1.2009, p. 1. (11) OJ L 46, 16.2.2007, p. 10. (12) OJ L 176, 4.7.2008, p. 8. ANNEX I TRANSFERS ONTO 2009 QUOTAS Member State Stock Id Species Zone Final quota 2008 Catches 2008 SC catches 2008 % final quota Transferred Qty Initial quota 2009 Revised quota 2009 New code 2009 BEL ANF/07. Anglerfish VII 2 345 515,0 129,8 27,5 234,50 2 595 2 830 BEL ANF/8ABDE. Anglerfish VIIIa, VIIIb, VIIId and VIIIe 70 65,9 0 94,1 4,10 0 4 BEL COD/07A. Cod VIIa 69 22,9 0 33,2 6,90 12 19 BEL COD/7X7A34 Cod VIIb to k, VIII, IX and X; EC waters of CECAF 34.1.1 209 201,0 0 96,2 8,00 167 173 COD/7XAD34 72 74 COD/07D. BEL HAD/5BC6A. Haddock EC waters of Vb and VIa 9 0,0 0,0 0,90 4 5 BEL HAD/6B1214 Haddock VIb, XII and XIV 17 0,0 0 0,0 1,70 13 15 BEL HKE/2AC4-C Hake EC waters of IIa and IV 85 55,8 0 65,6 8,50 26 35 BEL HKE/571214 Hake VI, VII; EC waters of Vb, international waters of XII and XIV 231 7,0 0 3,0 23,10 265 288 BEL HKE/8ABDE. Hake VIIIa, b, d, e 10 3,0 0 30,0 1,00 9 10 BEL LEZ/07. Megrims VII 494 137,1 0 27,8 49,40 494 543 BEL LEZ/8ABDE. Megrims VIIIa, b, d, e 6 5,3 0 88,3 0,60 0 1 BEL LIN/04. Ling EC waters of IV 17 13,4 0 78,8 1,70 18 20 BEL LIN/6X14. Ling EC and International waters of VI, VII, VIII, IX, X, XII and XIV 70 49,0 0 70,0 7,00 40 47 BEL NEP/2AC4-C Norway lobster EC waters of IIa and IV 556 197,0 0 35,4 55,60 1 299 1 355 BEL PLE/07A. Plaice VIIa 626 135,9 0 21,7 62,60 37 100 BEL PLE/7FG. Plaice VIIf and VIIg 236 165,7 0 70,2 23,60 59 83 BEL SOL/07A. Common sole VIIa 493 204,6 0 41,5 49,30 237 286 BEL SOL/07D. Common sole VIId 1 965 1 253,4 0 63,8 196,50 1 420 1 617 BEL SOL/24. Common sole EC waters of II and IV 1 380 1 354,0 0 98,1 26,00 1 159 1 185 BEL SOL/7FG. Common sole VIIf and VIIg 654 423,2 0 64,7 65,40 621 686 BEL SOL/7HJK. Common sole VIIh, VIIj and VIIk 54 8,1 0 15,0 5,40 46 51 BEL SOL/8AB. Common sole VIIIa and b 323 313,4 0 97,0 9,60 54 64 BEL T/B/2AC4-C Turbot and brill EC waters of IIa and IV 361 287,1 0 79,5 36,10 386 422 DNK USK/3EI. Tusk EC waters of III 14 0,4 2,9 1,40 14 15 USK/03-C. DNK USK/4EI. Tusk EC waters of IV 62 0,3 0,5 6,20 62 68 USK/04-C. DNK COD/03AS. Cod Kattegat 465 274,6 59,1 46,50 312 359 DNK HKE/3A/BCD Hake IIIa; EC waters of IIIb, IIIc and IIId 1 655 511,2 30,9 165,50 1 430 1 596 DNK HKE/2AC4-C Hake EC waters of IIa and IV 1 210 507,5 41,9 121,00 1 045 1 166 DNK WHB/1X14 Blue whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 13 774 12 867,2 93,4 906,80 11 307 12 214 DNK LIN/1/2. Ling EC and international waters of I and II 10 0,0 0,0 1,00 10 11 DNK LIN/03. Ling IIIa; EC waters of IIIb, IIIc and IIId 64 56,0 87,5 6,40 57 63 DNK LIN/04. Ling EC waters of IV 286 33,0 11,5 28,60 286 315 DNK LIN/05. Ling EC and international waters of V 6 0,0 0,0 0,60 6 7 DNK LIN/6X14. Ling EC and international waters of VI, VII, VIII, IX, X, XII and XIV 6 0,0 0,0 0,60 7 8 DNK NEP/3A/BCD Norway lobster IIIa; EC waters of IIIb, IIIc and IIId 4 039 3 211,2 79,5 403,90 3 800 4 204 DNK NEP/2AC4-C Norway lobster EC waters of IIa and IV 1 520 546,3 35,9 152,00 1 299 1 451 DNK T/B/2AC4-C Turbot and brill EC waters of IIa and IV 884 434,4 49,1 88,40 825 913 DNK SOL/3A/BCD Common sole IIIa; EC waters of IIIb, IIIc and IIId 869 608,3 70,0 86,90 671 758 DNK SOL/24. Common sole EC waters of II and IV 677 492,2 72,7 67,70 530 598 DNK DGS/2AC4-C Spurdog dogfish EC waters of IIa and IV 57 18,7 32,8 5,70 26 32 DNK JAX/578/14 Horse mackerel VI, VII and VIIIa, VIIIb, VIIId and VIIIe; EC waters of Vb; international waters of XII and XIV 6 810 3 766,5 55,3 681,00 15 056 15 737 DNK HER/1/2. Herring EC and international waters of I and II 31 243 31 127,8 99,6 115,20 36 647 36 762 DNK BLI/03- Blue ling EC waters and waters not under the sovereignty or jurisdiction of third countries of III 7 0,1 1,4 0,70 5 6 DNK BLI/245. Blue ling EC waters and waters not under the sovereignty or jurisdiction of third countries of II, IV and V 7 0,0 0,0 0,70 5 6 DNK HER/3BC + 24 Herring Subdivisions 22-24 9 391 6 497,6 69,2 939,10 3 809 4 748 DNK COD/3BC + 24 Cod Subdivisions 22-24 10 963 9 519,9 86,8 1 096,30 7 230 8 326 DNK PLE/3BCD-C Plaice EC waters of IIIb, IIIc and IIId 2 590 1 508,8 58,3 259,00 2 179 2 438 DEU ANF/07. Anglerfish VII 309 168,2 0 54,4 30,90 289 320 DEU COD/03AS. Cod IIIa Kattegat 9 1,4 0 15,6 0,90 6 7 DEU DGS/15X14 Spurdog/dogfish EC and international waters of I, V to VIII, XII, XIV 31 0,0 0 0,0 3,10 16 19 DEU DGS/2AC4-C Spurdog/dogfish EC waters of IIa and IV 10 3,0 0 30,0 1,00 5 6 DEU HAD/5BC6A. Haddock EC waters of Vb and VIa 11 0,0 0 0,0 1,10 5 6 DEU HAD/6B1214 Haddock EC and international waters of VIb, XII and XIV 20 0,0 0 0,0 2,00 16 18 DEU HER/1/2. Herring EC and international waters of I and II 8 092 3 904,1 4 176,2 99,9 11,70 6 418 6 430 DEU HER/5B6ANB Herring EC and international waters of Vb, VIb and VIaN 2 557 2 527,0 0 98,8 30,00 2 359 2 389 DEU HER/7G-K. Herring VIIg, VIIh, VIIj, VIIk 193 192,0 0 99,5 1,00 66 67 DEU HKE/2AC4-C Hake EC waters of IIa and IV 137 122,4 0 89,3 13,70 120 134 DEU JAX/578/14 Horse Mackerel EC and international waters of VI, VII, VIIIa, VIIIb, VIIId, VIIIe and Vb; international waters of XII and XIV 19 178 11 454,3 0 59,7 1 917,80 12 035 13 953 DEU LIN/03. Ling IIIa; EC waters of IIIb, IIIc and IIId 7 1,3 0 18,6 0,70 7 8 DEU LIN/04. Ling EC waters of IV 177 18,8 0 10,6 17,70 177 195 DEU LIN/05. Ling EC and international waters of V 6 0,0 0 0,0 0,60 6 7 DEU LIN/1/2. Ling EC and international waters of I and II 10 0,3 0 3,0 1,00 10 11 DEU LIN/6X14. Ling EC and international waters of VI, VII, VIII, IX, X, XII and XIV 147 43,8 0 29,8 14,70 147 162 DEU NEP/2AC4-C Norway lobster EC waters of IIa and IV 718 242,3 0 33,7 71,80 19 91 DEU NEP/3A/BCD Norway lobster IIIa; EC waters of IIIb, IIIc, and IIId 28 20,7 0 73,9 2,80 11 14 DEU SOL/24. Common Sole EC waters of II und IV 516 494,2 0 95,8 21,80 927 949 DEU SOL/3A/BCD Common Sole IIIa; EC waters of IIIb, IIIc and IIId 50 34,4 0 68,8 5,00 39 44 DEU SRX/2AC4-C Skates and rays EC waters of IIa and IV 23 9,9 0 43,0 2,30 14 16 DEU T/B/2AC4-C Turbot and brill EC waters of IIa and IV 286 229,5 0 80,2 28,60 211 240 DEU USK/4EI. Tusk EC and international waters of I, II and XIV 19 0,6 0 3,2 1,90 7 9 USK/1214EI DEU USK/3EI. Tusk EC waters of III 7 0,0 0 0,0 0,70 7 8 USK/03-C. DEU WHB/1X14 Blue whiting EC and international waters of I to VII, VIIIa, VIIIb, VIIId, VIIIe, XII, XIV 24 563 24 559,0 0 100,0 4,00 4 396 4 400 DEU WHG/561214 Whiting VI; EC waters of Vb; international waters of XII and XIV 5 0,0 0 0,0 0,50 4 5 DEU HER/3BC + 24 Herring Subdivisions 22-24 25 254 20 860,6 0 82,6 2 525,40 14 994 17 519 DEU COD/3BC + 24 Cod Subdivisions 22-24 5 822 5 491,0 0 94,3 331,00 3 487 3 818 DEU PLE/3BCD-C Plaice EC waters of IIIb, IIIc and IIId 288 251,0 0 87,2 28,80 242 271 DEU SPR/3BCD-C Sprat EC waters of IIIb, IIIc and IIId 32 563 26 654,0 0 81,9 3 256,30 24 994 28 250 ESP ANE/9/3411 Anchovy IX and X; EC waters of CECAF 34.1.1 3 826 2 963,3 0 77,5 382,60 3 826 4 209 ESP ANF/07. Anglerfish VII 2 291 2 043,2 0 89,2 229,10 1 031 1 260 ESP ANF/8ABDE. Anglerfish VIIIa,VIIIb, VIIId and VIIIe 1 267 1 121,6 0 88,5 126,70 1 206 1 333 ESP ANF/8C3411 Anglerfish VIIIc, IX, X, EC waters of CECAF 34.1.1 1 570 1 564,2 0 99,6 5,80 1 467 1 473 ESP HAD/5BC6A. Haddock EC waters of Vb and VIa 25 10,4 0 41,6 2,50 0 3 ESP HKE/571214 Hake VI, VII; EC waters of Vb, international waters of XII and XIV 12 286 11 164,0 0 90,9 1 122,00 8 513 9 635 ESP HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 7 709 6 385,0 0 82,8 770,90 5 926 6 697 ESP HKE/8C3411 Hake VIIIc, IX and X; EC waters of CECAF 34.1.1 4 432 4 427,0 0 99,9 5,00 5 186 5 191 ESP JAX/578/14 Horse Mackerel VI, VII,VIIIa, VIIIb, VIIId and VIIIe; EC waters of Vb; international waters of XII and XIV 3 195 2 838,8 0 88,9 319,50 16 435 16 755 ESP JAX/8C9. Horse Mackerel VIIIc and IX 31 443 31 421,6 0 99,9 21,40 31 069 31 090 ESP LEZ/07. Megrims VII 5 490 4 562,1 0 83,1 549,00 5 490 6 039 ESP LEZ/561214 Megrims VI; EC waters of Vb, international waters of XII and XIV 295 233,0 0 79,0 29,50 318 348 ESP LEZ/8ABDE. Megrims VIIIa, VIIIb, VIIId, VIIIe 1 301 532,2 0 40,9 130,10 1 176 1 306 ESP LEZ/8C3411 Megrims VIIIc, IX, X, EC waters of CECAF 34.1.1 1 351 1 197,1 0 88,6 135,10 1 320 1 455 ESP LIN/6X14. Ling EC and international waters of VI, VII, VIII, IX, X, XII and XIV 2 969 1 387,1 0 46,7 296,90 2 969 3 266 ESP NEP/07. Norway lobster VII 1 644 465,9 0 28,3 164,40 1 479 1 643 ESP NEP/08C. Norway lobster VIIIc 111 54,3 0 48,9 11,10 108 119 ESP NEP/5BC6. Norway lobster VI; EC waters of Vb 44 1,2 0 2,7 4,40 38 42 ESP NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 60 0,8 0 1,3 6,00 246 252 ESP NEP/9/3411 Norway lobster IX and X; EC waters of CECAF 34.1.1 111 83,5 0 75,2 11,10 94 105 ESP WHB/8C3411 Blue whiting VIIIc, IX, X, EC waters of CECAF 34.1.1 30 053 19 415,0 0 64,6 3 005,30 12 124 15 129 ESP ALF/3X14- Alfonsinos EC waters and waters not under the sovereignty or jurisdiction of third countries of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 74 72,2 0 97,6 1,80 74 74 ESP BSF/8910- Black scabbardfish EC waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX and X 14 8,8 0 62,9 1,40 11 12 ESP DWS/56789- Deep Sea Sharks EC waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, VIII and IX 202 195,2 0 96,6 6,80 93 100 ESP DWS/12- Deep Sea Sharks EC waters and waters not under the sovereignty or jurisdiction of third countries of XII 41 0,0 0 0,0 4,10 17 21 ESP GFB/89- Forkbeards EC waters and waters not under the sovereignty or jurisdiction of third countries of VIII and IX 222 218,6 0 98,5 3,40 242 245 ESP ORY/06- Orange Roughy EC waters and waters not under the sovereignty or jurisdiction of third countries of VI 5 0,0 0 0,0 0,50 2 3 ESP RNG/8X14- Roundnose grenadier EC waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, X, XII and XIV 5 777 3 502,0 0 60,6 577,70 3 734 4 312 ESP SBR/678- Red seabream EC waters and waters not under the sovereignty or jurisdiction of third countries of VI, VII and VIII 191 173,8 0 91,0 17,20 204 221 ESP SBR/09- Red seabream EC waters and waters not under the sovereignty or jurisdiction of third countries of IX 935 72,6 0 7,8 93,50 722 816 ESP SBR/10- Red seabream EC waters and waters not under the sovereignty or jurisdiction of third countries of X 11 0,0 0 0,0 1,10 10 11 FRA ANF/07. Anglerfish VII 17 372 11 987,2 0 69,0 1 737,20 16 651 18 388 FRA ANF/8ABDE. Anglerfish VIIIa, VIIIb, VIIId and VIIe 7 447 5 720,7 0 76,8 744,70 6 714 7 459 FRA ANF/8C3411 Anglerfish VIIIc, IX and X; EC waters of CECAF 34.1.1 35 29,9 0 85,4 3,50 1 5 FRA COD/07A. Cod VIIa 50 3,0 0 6,0 5,00 33 38 FRA COD/7X7A34 Cod VIIb to k, VIII, IX and X; EC waters of CECAF 34.1.1 3 372 3 289,7 0 97,6 82,30 2 735 2 789 COD/7XAD34 1 409 1 437 COD/07D. FRA DGS/15X14 Spurdog/dogfish EC and international waters of I, V, VI, VII, VIII, XII and XIV 614 263,8 0 43,0 61,40 309 370 FRA DGS/2AC4-C Spurdog/dogfish EC waters of IIa and IV 18 2,3 0 12,8 1,80 37 39 FRA HAD/5BC6A. Haddock EC waters of Vb and VIa 421 118,1 0 28,1 42,10 194 236 FRA HAD/6B1214 Haddock EC and international waters of VIb, XII and XIV 812 1,1 0 0,1 81,20 649 730 FRA HER/5B6ANB Herring EC and international waters of Vb, VIb and VIaN 561 560,0 0 99,8 1,00 446 447 FRA HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 526 517,4 0 98,4 8,60 365 374 FRA HKE/2AC4-C Hake EC waters of IIa and IV 597 539,8 0 90,4 57,20 231 288 FRA HKE/571214 Hake VI and VII; EC waters of Vb; international waters of XII and XIV 12 676 6 271,7 0 49,5 1 267,60 13 147 14 415 FRA HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 14 590 6 680,7 0 45,8 1 459,00 13 309 14 768 FRA JAX/578/14 Horse mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EC waters of Vb; international waters of XII and XIV 16 131 10 575,1 0 65,6 1 613,10 7 952 9 565 FRA JAX/8C9. Horse mackerel VIIIc and IX 435 101,5 0 23,3 43,50 393 437 FRA LEZ/07. Megrims VII 6 663 1 571,3 0 23,6 666,30 6 663 7 329 FRA LEZ/561214 Megrims VI; EC waters of Vb; international waters of XII and XIV 818 169,1 0 20,7 81,80 1 240 1 322 FRA LEZ/8ABDE. Megrims VIIIa, VIIIb, VIIId and VIIIe 1 054 514,5 0 48,8 105,40 949 1 054 FRA LEZ/8C3411 Megrims VIIIc, IX and X; EC waters of CECAF 31.1.1 37 12,0 0 32,4 3,70 66 70 FRA LIN/05. Ling EC waters of V 8 7,3 0 91,3 0,70 6 7 FRA LIN/1/2. Ling EC and international waters of I and II 10 4,6 0 46,0 1,00 10 11 FRA LIN/6X14. Ling EC and international waters of VI, VII, VIII, IX, X, XII and XIV 3 166 2 429,7 0 76,7 316,60 3 166 3 483 FRA NEP/07. Nephrops VII 6 741 2 385,9 0 35,4 674,10 5 994 6 668 FRA NEP/08C. Nephrops VIIIc 28 10,7 0 38,2 2,80 4 7 FRA NEP/2AC4-C Nephrops EC waters of IIa and IV 44 0,1 0 0,2 4,40 38 42 FRA NEP/5BC6. Nephrops VI; EC waters of Vb 179 0,0 0 0,0 17,90 153 171 FRA NEP/8ABDE. Nephrops VIIIa, VIIIb, VIIId and VIIIe 4 705 2 925,3 0 62,2 470,50 3 858 4 329 FRA PLE/07A. Plaice VIIa 23 0,5 0 2,2 2,30 16 18 FRA PLE/7BC. Plaice VIIb and VIIc 20 11,6 0 58,0 2,00 19 21 FRA PLE/7FG. Plaice VIIf and VIIg 139 124,3 0 89,4 13,90 107 121 FRA PLE/7HJK. Plaice VIIh, VIIj and VIIk 37 27,9 0 75,4 3,70 16 20 FRA SOL/07A. Common Sole VIIa 5 0,2 0 4,0 0,50 3 4 FRA SOL/07D. Common Sole VIId 3 919 2 094,3 0 53,4 391,90 2 840 3 232 FRA SOL/24. Common Sole EC waters of II and IV 919 796,4 0 86,7 91,90 232 324 FRA SOL/7BC. Common Sole VIIb and VIIc 10 7,3 0 73,0 1,00 10 11 FRA SOL/7FG. Common Sole VIIf and VIIg 70 59,4 0 84,9 7,00 62 69 FRA SOL/7HJK. Common Sole VIIh, VIIj and VIIk 118 69,1 0 58,6 11,80 92 104 FRA SOL/8AB. Common Sole VIIIa and b 4 235 3 808,8 0 89,9 423,50 4 024 4 448 FRA SRX/2AC4-C Skates and Rays EC waters of IIa and IV 72 68,8 0 95,6 3,20 43 46 FRA T/B/2AC4-C Turbot et Brill EC waters of IIa and IV 99 37,5 0 37,9 9,90 99 109 FRA USK/1214EI Tusk EC and international waters of I, II and XIV 7 4,8 0 68,6 0,70 7 8 FRA USK/4EI. Tusk EC waters of IV 44 15,1 0 34,3 4,40 44 48 USK/04-C. FRA USK/567EI. Tusk EC and international waters of V, VI and VII 335 319,8 0 95,5 15,20 254 269 FRA WHB/1X14 Blue Whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 16 382 14 232,9 0 86,9 1 638,20 7 869 9 507 FRA WHG/07A. Whiting VIIa 10 0,4 0 4,0 1,00 7 8 FRA WHG/561214 Whiting VI; EC waters of Vb; international waters of XII and XIV 90 2,2 0 2,4 9,00 70 79 FRA ALF/3X14- Alfonsinos EC waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV 33 23,2 0 70,3 3,30 20 23 FRA BLI/245- Blue ling EC waters and waters not under the sovereignty or jurisdiction of third countries of II, IV and V 49 36,9 0 75,3 4,90 28 33 FRA BLI/67- Blue ling EC waters and waters not under the sovereignty or jurisdiction of third countries of VI and VII 1 979 1 689,8 0 85,4 197,90 1 518 1 716 FRA BSF/1234- Black scabbardfish EC waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III and IV 6 0,0 0 0,0 0,60 4 5 FRA BSF/56712- Black scabbardfish EC waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII and XII 2 880 2 717,4 0 94,4 162,60 2 189 2 352 FRA BSF/8910- Black scabbardfish EC waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX and X 42 33,6 0 80,0 4,20 28 32 FRA DWS/56789- Deep Sea Sharks EC waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, VIII and IX 1 007 857,7 0 85,2 100,70 339 440 FRA DWS/12- Deep Sea Sharks EC waters and waters not under the sovereignty or jurisdiction of third countries of XII 11 0,0 0 0,0 1,10 6 7 FRA GFB/1234- Forkbeards EC waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III and IV 11 0,3 0 2,7 1,10 9 10 FRA GFB/567- Forkbeards EC waters and waters not under the sovereignty or jurisdiction of third countries of V, VI and VII 972 729,4 0 75,0 97,20 356 453 FRA GFB/89- Forkbeards EC waters and waters not under the sovereignty or jurisdiction of third countries of VIII and IX 43 35,3 0 82,1 4,30 15 19 FRA GFB/1012- Forkbeards EC waters and waters not under the sovereignty or jurisdiction of third countries of X and XII 11 0,0 0 0,0 1,10 9 10 FRA ORY/06- Orange Roughy EC waters and waters not under the sovereignty or jurisdiction of third countries of VI 25 5,1 0 20,4 2,50 11 14 ORY/06-C. FRA ORY/07- Orange Roughy EC waters and waters not under the sovereignty or jurisdiction of third countries)VII 108 84,7 0 78,4 10,80 50 61 ORY/07-C. FRA ORY/1X14- Orange Roughy EC waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV, V, VIII, IX, X, XII and XIV 23 14,0 0 60,9 2,30 9 11 ORY/1CX14C FRA RNG/1245A- Roundnose grenadier EC waters and waters not under the sovereignty or jurisdiction of third countries of I, II, IV and Va 15 0,3 0 2,0 1,50 11 13 FRA RNG/5B67- Roundnose grenadier EC waters and waters not under the sovereignty or jurisdiction of third countries of V b, VI and VII 4 204 1 698,8 0 40,4 420,40 3 222 3 642 FRA RNG/8X14- Roundnose grenadier EC waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, XII and XIV 222 7,7 0 3,5 22,20 172 194 FRA SBR/678- Red seabream EC waters and waters not under the sovereignty or jurisdiction of third countries of VI, VII and VIII 79 75,0 0 94,9 4,00 10 14 FIN HER/30/31. Herring Gulf of Bothnia (subdivisions 30-31) 79 625 61 020,8 0 76,6 7 962,50 67 777 75 740 FIN SPR/3BCD-C Sprat EC waters of subdivisions 22-32 25 292 24 560,5 0 97,1 731,50 20 652 21 384 FIN COD/3BC + 24 Cod EC waters of subdivisions 22-24 165 160,3 0 97,2 4,70 140 145 LTU SPR/3BCD-C Sprat EC waters of IIIb, IIIc and IIId 24 773 13 479,5 0 54,4 2 477,30 20 652 23 129 LTU JAX/578/14 Horse mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EC waters of Vb; international waters of XII and XIV 6 144 2 725,0 0 44,4 614,40 0 614 LTU WHB/1X14 Blue whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 5 346 5 332,0 0 99,7 14,00 0 14 NLD ANF/07. Anglerfish VII 207 5,8 2,8 20,70 336 357 NLD COD/07A. Cod VIIa 5 0,0 0,0 0,50 3 4 NLD COD/7X7A34 Cod VIIb to k, VIII, IX, X, EC waters of CECAF 34.1.1 35 27,4 78,3 3,50 1 1 COD/7XAD34 42 46 COD/07D. NLD DGS/2AC4-C Spurdog/dogfish EC waters of IIa and IV 15 9,5 63,3 1,50 7 9 NLD DGS/15X14 Spurdog/dogfish EC and international waters of I, V, VI, VII, VIII, XII and XIV 6 5,0 83,3 0,60 1 2 NLD HER/1/2. Herring EC and international waters of I and II 30 020 28 845,1 96,1 1 174,90 13 115 14 290 NLD HER/5B6ANB. Herring EC and international waters of Vb and VIb and VIaN 4 322 4 087,2 94,6 234,80 2 359 2 594 NLD HER/6AS7BC Herring VIaS, VIIb and VIIc 287 286,3 99,8 0,70 847 848 NLD HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 420 381,0 90,7 39,00 365 404 NLD HKE/2AC4-C Hake EC waters of IIa and IV 121 120,3 99,4 0,70 60 61 NLD JAX/578/14 Horse mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EC waters of Vb; international waters of XII and XIV 65 621 43 144,1 65,7 6 562,10 57 415 63 977 NLD LIN/04. Ling EC waters of IV 6 0,3 5,0 0,60 6 7 NLD NEP/2AC4-C Norway lobster EC waters of IIa and IV 1 546 674,4 43,6 154,60 669 824 NLD PLE/07A. Plaice VIIa 14 0,0 0,0 1,40 11 12 NLD PLE/7HJK. Plaice VIIh, VIIj and VIIk 76 0,0 0,0 7,60 32 40 NLD SOL/24. Common Sole EC waters of II and IV 9 974 9 422,5 94,5 551,50 10 466 11 018 NLD SOL/3A/BCD Common Sole IIIa; EC waters of IIIb, IIIc and IIId 74 2,6 3,5 7,40 65 72 NLD SOL/7HJK. Common Sole VIIg, VIIh, VIIj and VIIk 87 0,0 0,0 8,70 74 83 NLD T/B/2AC4-C Turbot and Brill EC waters of IIa and IV 2 864 2 174,5 75,9 286,40 2 923 3 209 IRL ANF/07. Anglerfish VII 2 969 2 465,6 0 83,0 296,90 2 128 2 425 IRL COD/07A Cod VIIa 624 605,8 97,1 18,20 592 610 IRL COD/7X7A34 Cod VIIb to k, VIII, IX, X; EC waters of CECAF 34.1.1 739 705,2 0 95,4 33,80 825 859 COD/7XAD34 IRL HAD/5BC6A. Haddock EC waters of Vb and VIa 1 106 878,9 0 79,5 110,60 576 687 IRL HAD/6B1214 Haddock VIb, XII and XIV 761 721,1 0 94,8 39,90 463 503 IRL HER/1/2. Herring EC and international waters of I and II 8 535 6 856,0 1 200,3 94,4 478,7 9 487 9 669 IRL HER/5B6ANB Herring EC and international waters of Vb and VIb and VIaN 3 064 2 840,4 0 92,7 223,60 3 187 3 411 IRL HER/07A/MM Herring VIIa 9 5,0 0 55,6 0,90 1 250 1 251 IRL HER/6AS7BC Herring VIaS, VIIb and VIIc 12 732 10 491,0 0 82,4 1 273,20 8 467 9 740 IRL HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 7 602 6 797,8 0 89,4 760,20 5 115 5 875 IRL HKE/571214 Hake VI, VII; EC waters of Vb, international waters of XII and XIV 1 833 1 400,9 0 76,4 183,30 1 593 1 776 IRL JAX/578/14 Horse Mackerel VI, VII and VIIIa, VIIIb, VIIId and VIIIe; EC waters of Vb; international waters of XII and XIV 42 483 35 895,5 0 84,5 4 248,30 39 179 43 427 IRL LIN/6X14. Ling EC and international waters of VI, VII VIII, IX, X, XII and XIV 778 521,3 0 67,0 77,80 793 871 IRL LEZ/561214 Megrims VI; EC waters of Vb;international waters of XII and XIV 276 239,6 0 86,8 27,60 363 391 IRL LEZ/07. Megrims VII 3 029 1 512,2 0 49,9 302,90 3 029 3 332 IRL NEP/5BC6. Norway lobster VI; EC waters of Vb 307 57,3 0 18,7 30,70 255 286 IRL NEP/07. Norway lobster VII 9 412 9 160,4 0 97,3 251,60 9 091 9 343 IRL PLE/07A. Plaice VIIa 654 101,2 0 15,5 65,40 934 999 IRL PLE/7BC Plaice VIIb and VIIc 88 20,8 0 23,6 8,80 75 84 IRL PLE/7HJK Plaice VIIh, VIIj and VIIk 132 72,6 0 55,0 13,20 184 197 IRL SOL/07A. Common Sole VIIa 86 64,4 0 74,9 8,60 80 89 IRL SOL/7BC. Common Sole VIIb and VIIc 49 31,6 0 64,5 4,90 40 45 IRL SOL/7FG. Common Sole VIIf and VIIg 30 28,2 0 94,0 1,80 31 33 IRL SOL/7HJK. Common Sole VIIh, VIIj and VIIk 283 72,1 0 25,5 28,30 249 277 IRL DGS/15X14 Spurdog EC and international waters of I, V, VI, VII, VIII, XII and XIV 390 124,3 0 31,9 39,00 195 234 IRL USK/567E1 Tusk EC and international waters of V, VI and VII 7 5,6 0 80,0 0,70 25 26 IRL WHB/1X14 Blue whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 23 732 22 855,1 0 96,3 876,90 8 756 9 633 IRL WHG/561214 Whiting VI: EC waters of Vb: international waters of XII and XIV 164 92,4 0 56,3 16,40 171 187 IRL WHG/07A. Whiting VIIa 150 67,6 0 45,1 15,00 120 135 IRL BSF/56712- Black scabbardfish EC waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII and XII 8 0,0 0 0,0 0,80 78 79 IRL DWS/56789- Deep Sea Sharks EC waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, VIII, and X 10 0,4 0 4,0 1,00 55 56 IRL GFB/567- Forkbeards EC waters and waters not under the sovereignty or jurisdiction of third countries of V, VI and VII 60 48,1 0 80,2 6,00 260 266 IRL ORY/06- Orange Roughy EC waters and waters not under the sovereignty or jurisdiction of third countries of VI 5 0,0 0 0,0 0,50 2 3 IRL ORY/1X14- Orange Roughy EC waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV, V, VIII, IX, X, XII and XIV 5 0,0 0 0,0 0,50 2 3 IRL RNG/5B67- Roundnose grenadier EC waters and waters not under the sovereignty or jurisdiction of third countries of Vb, VI and VIII 331 0,1 0 0,0 33,10 254 287 IRL RNG/8X14- Roundnose grenadier EC waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, X, XII and XIV 10 0,0 0 0,0 1,00 7 8 POL HER/3BC + 24 Herring EC waters of subdivisions 22-24 6 441 4 551,7 70,7 644,10 3 536 4 180 POL SPR/3BCD-C Sprat EC waters of subdivisions 22-32 141 549 49 991,4 35,3 14 154,90 117 424 131 579 POL PLE/3BCD-C Plaice EC waters of subdivisions 22-32 480 29,0 6,0 48,00 456 504 SWE COD/3BC + 24 Cod EC waters of subdivisions 22-24 3 039 2 756,6 90,7 282,40 2 541 2 823 SWE HER/3BC + 24 Herring EC waters of subdivisions 22-24 8 557 7 265,3 84,9 855,70 4 835 5 691 SWE HER/30/31. Herring Subdivisions 30-31 17 326 3 918,7 22,6 1 732,60 14 892 16 625 SWE PLE/3BCD-C Plaice EC waters of subdivisions 22-32 182 155,9 85,7 18,20 164 182 SWE SPR/3BCD-C Sprat EC waters of subdivisions 22-32 92 745 86 134,7 92,9 6 610,30 76 270 82 880 SWE USK/3EI. Tusk EC waters of III 7 1,0 14,3 0,70 7 8 USK/03-C. SWE USK/4EI. Tusk EC waters of IV 6 0,0 0,0 0,60 6 7 SWE COD/03AS. Cod Kattegat 199 166,0 83,4 19,90 187 207 SWE HKE/3A/BCD Hake IIIa; EC waters of IIIb, IIIc and IIId 139 103,5 74,5 13,90 122 136 SWE WHB/1X14 Blue whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 117 6,6 5,6 11,70 2 797 2 809 SWE LIN/04. Ling EC waters of IV 12 0,4 3,3 1,20 12 13 SWE NEP/3A/BCD Norway lobster IIIa; EC waters of IIIb, IIIc and IIId 1 555 1 522,7 97,9 32,30 1 359 1 391 SWE T/B/2AC4-C Turbot and Brill EC waters of IIa and IV 6 0,1 1,7 0,60 6 7 SWE SOL/3A/BCD Common sole IIIa; EC waters of IIIb, IIIc and IIId 37 36,5 98,6 0,50 25 26 SWE BLI/03- Blue ling EC waters and waters not under the sovereignty or jurisdiction of third country of III 7 0,0 0,0 0,70 5 6 SWE RNG/3A/BCD Roundnose grenadier IIIa; EC waters of IIIb, IIIc and IIId 54 0,0 0,0 5,40 41 46 UK ALF/3X14- Alfonsinos EC waters and waters not under the sovereignty or jurisdiction of third countries of III, IV,,VI, VII, VIII, IX, X, XII and XIV 11 0,0 0,0 1,10 10 11 UK ANF/07. Anglerfish VII 5 431 3 858,1 71,0 543,10 5 050 5 593 UK BLI/245- Blue ling EC waters and waters not under the sovereignty or jurisdiction of third countries of II, IV and V 17 12,5 73,5 1,70 18 20 UK BLI/67- Blue ling EC waters and waters not under the sovereignty or jurisdiction of third countries of VI and VII 131 125,6 95,9 5,40 386 391 UK BSF/1234- Black scabbardfish EC waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III and IV 6 0,0 0,0 0,60 4 5 UK BSF/56712- Black scabbardfish EC waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII and XII 58 26,3 45,3 5,80 156 162 UK COD/07A. Cod VIIa 617 537,2 87,1 61,70 259 321 UK COD/561214 Cod VI; EC waters of Vb; EC and international waters of XII and XIV 281 276,6 98,4 4,40 182 186 UK COD/7X7A34 Cod VIIb to k, VIII, IX and X; CECAF 34.1.1 448 436,0 97,3 12,00 295 303 COD/7XAD34 155 159 COD/07D. UK DGS/15X14 Spurdog/dogfish EC and international waters of I, V, VI, VII, VIII, XII and XIV 735 177,8 24,2 73,50 368 442 UK DGS/2AC4-C Spurdog/dogfish EC waters of IIa and IV 470 92,3 19,6 47,00 216 263 UK DWS/56789- Deep Sea Sharks EC waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, VIII and IX 313 39,3 12,6 31,30 187 218 UK GFB/1012- Forkbeards EC waters and waters not under the sovereignty or jurisdiction of third countries of X and XII 11 0,0 0,0 1,10 9 10 UK GFB/1234- Forkbeards EC waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III and IV 18 1,5 8,3 1,80 13 15 UK GFB/567- Forkbeards EC waters and waters not under the sovereignty or jurisdiction of third countries of V, VI and VII 523 222,5 42,5 52,30 814 866 UK HAD/5BC6A. Haddock EC waters of Vb and VIa 5 351 1 764,9 33,0 535,10 2 737 3 272 UK HAD/6B1214 Haddock EC and international waters of ICES zones VIb, XII and XIV 5 770 1 778,7 30,8 577,00 4 738 5 315 UK HER/07A/MM Herring VIIa 4 919 4 895,3 99,5 23,70 3 550 3 574 UK HER/1/2. Herring EC and international waters of I and II 20 361 19 744 97 617 23 430 24 047 UK HER/5B6ANB Herring EC and international waters of Vb and VIb and VIaN 14 276,7 14 032,8 98,3 243,90 12 749 12 993 UK HER/7G-K Herring VIIg, VIIh, VIIj and VIIk 11 0,2 1,8 1,10 7 8 UK HKE/*8ABDE Hake VIIIa, VIIIb, VIIId and VIIIe 810 18,8 2,3 81,00 772 853 UK HKE/2AC4-C Hake EC waters of IIa and IV 2 198 1 877,7 85,4 219,80 326 546 UK HKE/571214 Hake VI and VII; EC waters of Vb; international waters of XII and XIV 4 057 3 002,6 74,0 405,70 5 190 5 596 UK JAX/578/14 Horse mackerel VI, VII and VIIIa, VIIIb, VIIId and VIIIe; EC waters of Vb; international waters of XII and XIV 22 618 8 456,4 37,4 2 261,80 16 276 18 538 UK LEZ/07. Megrim VII 2 624 1 622,5 61,8 262,40 2 624 2 886 UK LEZ/561214 Megrim VI; EC waters of Vb; EC and international waters of XII and XIV 1 203 1 001,4 83,2 120,30 878 998 UK LIN/03. Ling IIIa; EC waters of IIIb, IIIc and IIId 7 0,0 0,0 0,70 7 8 UK LIN/04. Ling EC waters of IV 2 177 1 770,2 81,3 217,70 2 196 2 414 UK LIN/1/2. Ling EC and international waters of I and II 10 1,3 13,0 1,00 10 11 UK LIN/6X14. Ling EC ad international waters of VI, VII, VIII, IX, X, XII and XIV 3 630 1 295,0 35,7 363,00 3 645 4 008 UK NEP/07. Norway Lobster VII 9 073 8 547,8 94,2 525,20 8 086 8 611 UK NEP/2AC4-C Norway Lobster EC waters of IIa and IV 24 660 19 521,4 79,2 2 466,00 21 513 23 979 UK NEP/5BC6. Norway Lobster VI; EC waters of Vb 21 533 15 106,6 70,2 2 153,30 18 445 20 598 UK ORY/06- Orange Roughy EC waters and waters not under the sovereignty or jurisdiction of third countries of VI 5 0,0 0,0 0,50 2 3 UK PLE/07A. Plaice VIIa 735 317,5 43,2 73,50 432 506 UK PLE/7FG. Plaice VIIf and VIIg 88 61,5 69,9 8,80 56 65 UK PLE/7HJK. Plaice VIIh, VIIj and VIIk 32 12,1 37,8 3,20 16 19 UK RNG/5B67- Roundnose grenadier EC waters and waters not under the sovereignty or jurisdiction of third countries of Vb, VI and VIII 208 8,4 4,0 20,80 189 210 UK RNG/8X14- Roundnose grenadier EC waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, X,XI and,XIV 20 0,0 0,0 2,00 15 17 UK SBR/10- Red seabream EC waters and waters not under the sovereignty or jurisdiction of third countries of X 11 0,0 0,0 1,10 10 11 UK SBR/678- Red seabream EC waters and waters not under the sovereignty or jurisdiction of third countries of VI, VII and VIII 13 10,4 80,0 1,30 25 26 UK SOL/07A. Common sole VIIa 162 45,3 28,0 16,20 107 123 UK SOL/07D. Common sole VIId 1 395 705,5 50,6 139,50 1 014 1 154 UK SOL/07E. Common sole VIIe 465 460,9 99,1 4,10 382 386 UK SOL/24. Common sole EC waters of II and IV 930 832,8 89,5 93,00 596 689 UK SOL/7FG. Common sole VIIf and VIIg 298 217,8 73,1 29,80 279 309 UK SOL/7HJK. Common sole VIIh, VIIj and VIIk 108 79,3 73,4 10,80 92 103 UK SRX/2AC4 Skates & rays EC waters of IIa and IV 766 731,1 95,4 34,90 1 062 1 097 SRX/2AC4-C UK T/B/2AC4-C Turbot and brill EC waters of IIa and IV 763 450,4 59,0 76,30 813 889 UK USK/1214EI Tusk EC and international waters of I, II and XIV 7 3,3 47,1 0,70 7 8 UK USK/4EL. Tusk EC Waters of IV 94 83,0 88,3 9,40 94 103 USK/04-C. UK USK/567EI. Tusk EC and international waters of V, VI and VII 65 61,8 95,1 3,20 123 126 UK WHB/1X14 Blue Whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 35 171 35 132,3 99,9 38,70 14 670 14 709 UK WHG/07A. Whiting VIIa 107 8,4 7,9 10,70 81 92 UK WHG/561214 Whiting VI; EC waters of Vb; EC and international waters of XII and XIV 503 374,2 74,4 50,30 329 379 ANNEX II DEDUCTIONS FROM 2009 QUOTAS Member State Species Code Area Code 2008 Species Name Area Name Penalties Art.5(2) Regulation (EC) No 847/96 Final Quota 2008 Margin Total Adapted Qty 2008 SC Catches 2008 Catches 2008 Total Catches 2008 % Deductions Initial Qty 2009 Revised Qty 2009 Outstanding Balance BEL SRX 2AC4-C Skates and Rays EC waters of IIa and IV y 319,00 0,0 319,00 0,0 328,70 328,70 103,0 9,70 277,00 267 BGR TUR F3742C Turbot Black sea y 50,00 0,0 50,00 0,0 54,62 54,62 109,2 4,62 50,00 45 DEU LIN 4AB-N. Ling Norwegian waters of IV y 27,00 0,0 27,00 0,0 30,00 30,00 111,1 3,00 21,00 18 DEU HKE 3A/BCD Hake IIIa; EC waters of IIIb, IIIc and IIId y 2,00 0,0 2,00 3,70 3,70 185,0 1,70 0,00 0 2 ESP COD 1/2B. Cod I and IIb y 7 341,00 0,0 7 341,00 0,0 7 349,00 7 349,00 100,1 8,00 8 984,00 8 976 ESP COD 1N2AB. Cod Norwegian waters of I and II y 2 299,00 0,0 2 299,00 0,0 2 306,00 2 306,00 100,3 7,00 2 605,00 2 598 ESP HAD 1N2AB. Haddock Norwegian waters of I and II y 39,00 0,0 39,00 0,0 43,20 43,20 110,8 4,20 0,00 0 4 ESP USK 567EI. Tusk EC and international waters of V, VI and VII y 21,00 0,0 21,00 0,0 60,50 60,50 288,1 39,50 21,00 0 19 EST COD 3DX32. Cod EC waters of subdivisions 25-32 y 836,00 0,0 836,00 0,0 849,60 849,60 101,6 13,60 998,00 984 EST PRA N3L. Northern Prawn NAFO 3L y 833,00 0,0 833,00 0,0 895,40 895,40 107,5 62,40 334,00 272 EST GHL N3LMNO Greenland halibut NAFO 3LMNO y 294,30 0,0 294,30 0,0 299,00 299,00 101,6 4,70 321,30 317 EST SRX N3LNO. Skate NAFO 3LNO y 124,00 0,0 124,00 0,0 130,50 130,50 105,2 6,50 546,00 539 EST SPR 03A. Sprat IIIa y 0,00 0,0 0,00 0,0 150,00 150,00 0,0  150,00 0,00 0 150 FRA COD 561214 Cod VI; EC waters of Vb; EC and international waters of XII and XIV y 77,00 0,0 77,00 0,0 82,50 82,50 107,1 5,50 48,00 42 FRA HKE 8C3411 Hake VIIIc, IX and X; EC waters of CECAF 34.1.1 y 458,00 0,0 458,00 0,0 479,30 479,30 104,7 21,30 498,00 477 FRA LIN 04. Ling EC waters of IV y 179,00 0,0 179,00 0,0 182,90 182,90 102,2 3,90 159,00 155 FRA SOL 07E. Common sole VIIe y 273,00 0,0 273,00 0,0 278,00 278,00 101,8 5,00 245,00 240 IRL COD 561214 Cod VI; EC waters of Vb; EC and International waters of XII and XIV y 87,00 0,0 87,00 0,0 99,00 99,00 113,8 12,00 68,00 56 IRL PLE 7FG. Plaice VIIf and VIIg y 63,00 0,0 63,00 0,0 63,50 63,50 100,8 0,50 200,00 199 NLD BSF 56712- Black scabbardfish Community waters and waters not under the sovereignty and jurisdiction of third countries of V, VI, VII and XII n 0,00 0,0 9,00 0,0 14,40 14,40 160,0 5,40 0,00 0 5 NLD SBR 678- Red seabream VI, VII, VIII EC waters and waters not under the sovereignty and jurisdiction of third countries) n 0,00 0,0 9,00 0,0 15,30 15,30 170,0 6,30 0,00 0 6 NLD WHB 1X14 Blue whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV y 76 559,00 0,0 76 559,00 0,0 77 380,50 77 380,50 101,1  821,50 13 787,00 12 966 NLD PLE 2A3AX4 Plaice IV; EC waters of IIa; that part of IIIa not covered by the Skagerak and tha Kattegat y 20 303,00 0,0 20 303,00 0,0 20 323,40 100,1 20,40 20 237,00 20 217 NLD SRX 2AC4-C Skates and rays EC waters of IIa and IV y 461,00 0,0 461,00 0,0 517,00 517,00 112,1 56,00 236,00 180 POL COD 1N2AB. Cod Norwegian waters of I and II y 801,00 0,0 801,00 0,0 803,30 803,30 100,3 2,30 0,00 0 2 POL GHL 514GRN Greenland Halibut Greenland waters of V and XIV y 1 355,00 0,0 1 355,00 0,0 1 357,00 1 357,00 100,1 2,00 0,00 0 2 POL GHL 1N2AB. Greenland Halibut Norwegian waters of I and II y 0,00 0,0 0,00 0,0 0,70 0,70 0,0 0,70 0,00 0 1 POL RED 514GRN Redfish Greenland waters of V and XIV y 0,00 0,0 1,00 0,0 2,30 2,30 230,0 1,30 0,00 0 1 POL HAD 2AC4. Haddock IV; EC waters of IIa y 0,00 0,0 0,00 0,0 15,50 15,50 0,0 15,50 0,00 0 16 POL WHB 1X14 Blue whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV y 0,00 0,0 0,00 0,0 8,00 8,00 0,0 8,00 0,00 0 8 POL MAC 2A34. Mackerel IIIa and IV; EC waters of IIa, IIIb, IIIc and IIId y 0,00 0,0 0,00 0,0 5,00 5,00 0,0 5,00 0,00 0 5 PRT ALF 3X14- Alfonsinos EC waters and waters not under the sovereignty and jurisdiction of third countries of III, IV, V, VI, VII, VIII, IX, X, XII and XIV n 204,00 0,0 204,00 0,0 210,40 210,40 103,1 6,40 214,00 208 PRT GFB 89- Forkbeards EC waters and waters not under the sovereignty or jurisdiction of third countries of VIII and IX n 10,00 0,0 10,00 0,0 10,50 10,50 105,0 0,50 10,00 9 PRT COD 1/2B. Cod I and IIb y 1 541,00 0,0 1 541,00 0,0 1 543,20 1 543,20 100,1 2,20 1 897,00 1 895 PRT SRX N3LNO. Skate NAFO 3LNO y 1 213,50 0,0 1 213,50 0,0 1 276,30 1 276,30 105,2 62,80 1 274,00 1 211 PRT HAD 1N2AB. Haddock Norwegian waters of I and II y 70,00 0,0 70,00 0,0 402,60 402,60 575,1  457,94 0,00 0 458 PRT POK 1N2AB. Saithe (= Pollock) Norwegian waters of I and II y 115,00 0,0 115,00 0,0 334,30 334,30 290,7  294,37 0,00 0 294 PRT GHL 1N2AB. Greenland halibut Norwegian waters of I and II y 0,00 0,0 0,00 0,0 0,50 0,50 0,0 0,50 0,00 0 1 PRT RED 51214. Redfish EC and international waters of V; international waters of XII and XIV y 1 646,00 0,0 1 646,00 0,0 1 668,40 1 668,40 101,4 22,40 0,00 0 22 PRT ANF 8C3411 Anglerfish VIIIc, IX and X; EC waters of CECAF 34.1.1 y 337,00 0,0 337,00 0,0 353,60 353,60 104,9 16,60 292,00 275 UK BET ATLANT Bigeye Tuna Atlantic ocean n 17,00 0,0 17,00 0,0 27,30 27,30 160,6 10,30 0,00 0 10 H I J = H + I K L M = K + L N = M/J O P Q = P  O